     Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 1 of 25


                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA

JOHN W. STONE DISTRIBUTOR, LLC, et al             *      CIVIL ACTION NO. 17-4942
     Plaintiffs                                   *      C/W 17-5700
                                                  *
VERSUS                                            *      JUDGE ASHE
                                                  *
PENN MARITIME, INC., et al                        *      MAGISTRATE NORTH
            In Rem Defendants                     *
_________________________________________/

           OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT

MAY IT PLEASE THE COURT:

       On October 24, 2018 Defendant/ Cross Defendant Penn Maritime, Inc. (“Penn”)

filed a motion for partial summary judgment seeking to dismiss Bisso Towboat Co., Inc.’s

(“Bisso”) cross claim for defense and indemnity pursuant to the terms of a “Tariff/

Towage Contract” and its associated “Rates, Terms, and Conditions.” Because, as is

more fully discussed below, the Tariff/ Towage Contract with its rates, terms, and

conditions is a valid maritime contract and is not void by the Bisso doctrine, the contract,

including the defense, indemnity, and insurance obligations, is binding on Penn.

                                       Background

       Bisso’s business relationship with Penn goes back at least to early 2013 when

Charles “Chuck” Ferrer of Kirby Offshore Marine (“Kirby”) contacted Bisso’s president,

Scott Slatten, and asked to meet with him about starting a business relationship with

Bisso.1 Penn is the wholly owned subsidiary of Kirby, and Kirby executives negotiated

on behalf of Penn. On May 8, 2013, Slatten met with Ferrer at Kirby’s offices in Houston

       1
           Exhibit A

                                              1
     Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 2 of 25


to discuss Bisso’s rates and terms.2 At that meeting, Slatten informed Ferrer of Bisso’s

current rates, as set forth in Bisso’s “tariff” at the time. The rates set forth on Bisso’s

tariff’s are the starting point for negotiations.3 That is, the rates printed on the tariff are

the rates charged in the absence of another negotiated agreement. Slatten and Ferrer

negotiated that Bisso tugs would be available to assist Kirby/ Penn Articulated Tug and

Barge units (ATBs) operating in the Mississippi River at an agreed rate of $550 per hour.

       Two days later, on May 10, 2013, Bisso tugs began assisting all Kirby/ Penn ATBs

on the river. Since that time, Bisso has been the exclusive provider of assist tug services

to Kirby/ Penn on the Mississippi River.4 However, there are other vessel operators in this

area who offer the same or similar services a Bisso, and Kirby/ Penn is free to use the

services of those companies. Further, up until the time he left the employment of Kirby,

Ferrer was the person with whom Slatten negotiated Bisso’s contracts and rates.5

       The mutually beneficial business relationship continued under the same terms and

rates until February 11, 2014 when Slatten and Ferrer again met in Kirby’s Houston office

to discuss general business. By Email dated June 16, 2014, Ferrer agreed to a rate

increase to $825/ hour for Bisso tugs working in the Empire/ Ostrica area of the

Mississippi River.6 The rate of $550/ hour remained the same for other areas of the river.

       2
           Exhibit A.
       3
           Exhibit A.
       4
           Exhibit A.
       5
           Exhibit A.
       6
           Exhibit A.

                                                2
     Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 3 of 25


       On September 23, 2014, Slatten and Ferrer met again and generally discussed the

business relationship. About six months later, on February 26, 2015, Bisso sent an email

to its customers including Chuck Ferrer and William Block of Kirby, advising them that

a new tariff with increased rates was forthcoming.7 Then, on March 19, 2015, Bisso sent

all its customers, including Chuck Ferrer and William “Billy” Block of Kirby, an email

informing them of an upcoming rate increase and Bisso’s new Tariff.8 The rate increase

and new Tariff were set to become effective on April 1, 2015. Notably, a copy of the

Tariff with the incorporated Towage Contract and Rates, Terms, and Conditions was

attached to the email.9 Slatten then negotiated rates with all Bisso’s customers, using the

stated rates on the Tariff/ Towage Contract as a starting point for negotiations, although

only perhaps 20% of the customers actually signed the contract.10

       Not only was the new Tariff/ Towage Contract disseminated by email in March

2015, Slatten personally met with Ferrer on May 5, 2015 and physically handed him a

copy of the new Tariff/ Towage Contract. Billy Block was not at that meeting. Ferrer

acknowledged that he had already received the new contract via email.11 At that same

meeting, Ferrer, on behalf of Kirby, agreed to the new Tariff/ Contract and to an




       7
           Exhibit A and Exhibit 1 attached thereto.
       8
           Exhibit A and Exhibit 2 attached thereto.
       9
           Exhibit A and Exhibit 3 attached thereto.
       10
            Exhibit A.
       11
            Exhibit A.

                                                  3
     Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 4 of 25


increased rate of $600/ hour for Bisso tugs.12 However, Ferrer requested that the new rate

not go into effect until June 1, 2015.13 Kirby/ Penn, through Ferrer, accepted the Tariff/

Towage Contract and rate increase, and the business relationship between Kirby/ Penn

and Bisso continued. In fact, on October 13, 2015, Slatten again met with Ferrer and also

with William “Billy” Block in Houston, and neither of those gentlemen expressed any

dissatisfaction with the Tariff/ Towage Contract.14

       Three months later, on January 15, 2016, Kirby requested that Bisso provide a tug

to assist the ATB LUCIA/ CARIBBEAN in undocking and turning around in the river. In

response, Bisso dispatched the WILLIAM S, a twin Z-drive tractor tug.15 A tractor tug,

such as the WILLIAM S, is primarily used, and particularly suited to, assisting in docking

and undocking maneuvers, as opposed to traditional towing, because those vessels have

greater maneuverability than most tugs, particularly tractor tugs with a Z-drive propulsion

system like the WILLIAM S.16 Because of this desired increased maneuverability, tractor

tugs are able to charge a higher rate.17



       12
            Exhibit A.
       13
            Exhibit A.
       14
            Exhibit A.
       15
            Exhibit A.
       16
          Dixie Marine, Inc. v. Q JAKE, 2017 WL 3600574 p.4 (E.D. La. 08/22/2017)(Barbier,
J.); Bay & Delta Tractor Tug Co. v. Barge PACIFIC TRADER, 1997 WL 797935 p. 3, 5 (N.D.
Cal. 12/16/1997)(Legge, J).
       17
           Bay & Delta Tractor Tug, 1997 WL 797935 at p. 4 [Because of the use of the tractor
tug, the tug company could charge a higher rate than it normally charged the same customer.].

                                               4
        Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 5 of 25


         The WILLIAM S arrived at the ABT LUCIA/ CARIBBEAN’s location at

approximately 11:00 p.m. on January 14, 2015.18 The Mississippi River at that time was

experiencing high water conditions and a fast current. The LUCIA was fully manned and

operating under its own power with her chief mate at the controls and under the command

of its master and a federal river pilot.19 The pilot was assisting the navigating maneuvers

for the turn in the river and giving orders to the WILLIAM S.20

         Around 11:45 p.m., the WILLIAM S, with mate Tony Cutrer at the controls,

moored on the starboard side of the loaded CARIBBEAN at a location designated by the

LUCIA’s chief mate.21 Initially, Cutrer had concerns about “fendering” between the two

vessels so that metal-to-metal contact between the vessels could be avoided.22 (Metal-to-

metal contact could cause a spark which could ignite the petroleum product aboard the

CARIBBEAN). Assured by the LUCIA’s deck hand that the “fendering” was adequate,

Cutrer executed the first order by the LUCIA’s operator to assist the ABT LUCIA/


         18
              Exhibit B (Deposition of Tony Cutrer, page 135, lines 17-19; page 140, lines 19-22).
         19
          Exhibit C (Deposition of Henry Costner, page 24, lines 8-16; page 25, lines 18-25):
Exhibit D (Deposition of Noah Blanchard, page 41, lines 20-25; page 42, lines 1-5, 23-25, page
43, lines 1-5).
         20
              Exhibit D (Deposition of Noah Blanchard, page 43, lines 9-23; page 52, lines 8-10, 13-
14.).
         21
         Exhibit B (Deposition of Tony Cutrer, page 137, lines 12-16); Exhibit C (Deposition of
Henry Costner, page 69, lines 3-12); Exhibit D (Deposition of Noah Blanchard, page 58, lines 3-
10, page 180, lines 19-25; page 181, lines 1-4).
         22
          Exhibit B (Deposition of Tony Cutrer, page 136, lines 7-11; page 138, lines 12-23;
page 139, llines 7-10); Exhibit C (Deposition of Henry Costner, page 53, lines 23-25; page 59,
lines 21-25; page 60, lines 1-5; page 272, lines 7-25); Exhibit D (Deposition of Noah Blanchard,
page 70, lines 4-8; page 72, lines 1-7; page 181, lines 9-20; page 183, lines 1-13) .

                                                    5
     Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 6 of 25


CARIBBEAN in moving off the dock.23 It is undisputed that the undocking maneuver

was successful.24 Once the mooring lines were released, the ATB, with the WILLIAM S

along the starboard side, departed the dock and headed upriver to make a turn around.

Around twelve minutes past midnight, the turning maneuver began, and Cutrer received

an order from the LUCIA to push “hard straight in.”25 Cutrer began increasing the

WILLIAM S’s engines but, at 40% power, he encountered a strong river current of 6 to 7

miles per hour which caused the vessel to “roll and lift up.”26 Concerned about

inadequate fendering and fearing metal-to-metal contact between the vessels, Cutrer

immediately radioed the LUCIA and stated that he did not feel comfortable giving more

than 40% power.27 However, LUCIA deck hands aboard the CARIBBEAN advised that

there was a space of a foot between the vessels so Cutrer immediately increased the

engines to 100%.28 Importantly, only one minute or so elapsed between the order for the

       23
         Exhibit B (Deposition of Tony Cutrer page 140, lines 19-22; page 141, lines 1-3);
Exhibit C (Deposition of Henry Costner, page 54, lines 3-4).
       24
        Exhibit C (Deposition of Henry Costner, page 86, lines 9-13); Exhibit D (Deposition of
Noah Blanchard, page 184, lines 3-20).
       25
          Exhibit B (Deposition of Tony Cutrer, page 151, lines 19-25; page 152, lines 1-8; page
153, lines 12-21; page 154, lines 1-24; page 155, lines 1-9; page 201, lines 8-11); Exhibit C
(Deposition of Henry Costner, page 16, lines 20-25, page 17, lines 1); Exhibit D (Deposition of
Noah Blanchard, page 72, lines 8-17; page 185, lines 18-25; page 186, lines 1-4).
       26
          Exhibit B (Deposition of Tony Cutrer, page 231, lines 11-25; page 232; lines 1; page
234, lines 1-7, 13-23); Exhibit C (Deposition of Henry Costner, page 116, lines 23-25; page 117,
lines 1-6; page 122, lines 20-25; page 123, lines 1); Exhibit D (Deposition of Noah Blanchard,
page 153, lines 6-14).
       27
            Exhibit B (Deposition of Tony Cutrer); Exhibit C (Deposition of Henry Costner).
       28
         Exhibit B (Deposition of Tony Cutrer, page 156, lines 13-25; page 157, lines 1-11, 16-
17, 19-25; page 158, lines 1-12); Exhibit C (Deposition of Henry Costner, page 124, lines 11-

                                                 6
     Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 7 of 25


WILLIAM S to “push hard straight in” and the increase of the engines to full power.29

However, the LUCIA’s chief mate changed the gear of the starboard propeller from

reverse to forward in what he thought was an effort to stop the ATB from being pushed

too far across the river.30 Unfortunately, this had the effect of stopping the reverse thrust

of the ATB, and the unit continued to move across the river.31 This, combined with other

errors on the part of those in command of the LUCIA, caused the ATB to be out of

position for the turn.32

       A short time later, the CARIBBEAN allided with the barges moored at the John

W. Stone Oil Distributor dock. This litigation ensued, including Bisso’s cross claim for

defense and indemnity under the terms of the Tariff/ Towage Contract. However, despite

the litigation and cross claim, Bisso and Kirby/ Penn continue to do business under the

terms of the Tariff/ Towage Contract. In fact, Bisso assists Kirby/ Penn vessels

approximately 50 times a month.33 Not only that, in 2017 Kirby/ Penn agreed to a rate



18); Exhibit D (Deposition of Noah Blanchard, page 72, lines 18-25; page 73, lines 3-6).
       29
            Exhibit B (Deposition of Tony Cutrer, page 152, lines 9-18; page 156, lines 5-8).
       30
            Exhibit C (Deposition of Henry Costner, page 134, lines 7-15; page 137, lines 10-19).
       31
            Exhibit C (Deposition of Henry Costner, page 142, lines 7-13).
       32
           The WILLIAM S should have been instructed to tie up to the CARIBBEAN at a point
closer to the bow; the ABT should have started the turn closer to the east bank of the river; the
LUCIA should have noticed the outer most barge at the Stone facility; the LUCIA’s mate should
have monitored his VRM which would have showed the ABT’s stern was moving too far in the
river; the LUCIA utilized a “twin screw” maneuver which prevented effective backing of the
ABT; and the LUCIA should have aborted the turn when alerted to the “fendering” issue with the
WILLIAM S.
       33
            Exhibit A.

                                                  7
     Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 8 of 25


increase to $800/ hour for conventional tugs and to $900/ hour for tractor tugs, such as the

WILLIAM S, in response to Bisso’s need to increase its tariff rates to accommodate the

increased demand for tractor tugs by Kirby/ Penn.34 Thus, it is “business as usual”

between the companies despite Kirby/ Penn’s undisputed knowledge of the terms of the

Tariff/ Contract.

                                        Law and Argument

The Tariff/ Towage Contract Is Binding

       Penn admits that two of its executives received a copy of the Tariff/ Towage

Contract by email on March 19, 2015.35 Plainly, the subject line of the email states

“Bisso Towboat Tariff - April 1, 2015.” On the recipient line for “cc” the names “Kirby -

Billy Block” and “Kirby - Chuck Ferrer” are clearly visible. The attached file name reads

“Bisso Towboat Tariff - Effective April 1, 2015.” The text of the email states that the

“Towage Contract/ Tariff” is attached.

       No one at Kirby/ Penn denies receiving this email. To the contrary, Chuck Ferrer

verbally acknowledge receiving it. Further, Ferrer personally received a hard copy of the

Tariff/ Towage Contract on May 5, 2015 and the same was discussed with him by Bisso’s

president, Scott Slatten at that time.36 Ferrer accepted the Towage Contract/ Tariff and




       34
            Exhibit A.
       35
            R.Doc. 63-1, page 3, 4; The email is attached hereto to Exhibit A as Exhibit 2.
       36
            Exhibit A.

                                                  8
     Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 9 of 25


the parties continued to do business.37

          The attachment to the email was the Tariff/ Towage Contract (with attached Rates,

Terms, and Conditions) which is the subject of Bisso’s cross claim and Penn’s motion for

partial summary judgment. The contract is attached hereto as Exhibit A/ Exhibit 3 and

will not be repeated here verbatim, although a brief description is necessary. The entire

contract consists of four pages. The first page is divided in two parts: the first part is

captioned “Tariff Effective - April 1, 2015" and has a list of Bisso’s vessels, Bisso’s

address and phone numbers, and the Bisso website. The second page is a map of the

Mississippi River between the Southwest Pass and Baton Rouge. The third and fourth

pages contain rates and charges and the terms and conditions. Notably, this type of

“tariff” or contract is customary in the tug industry.38

          Pertinent to this discussion, there are several important things to note concerning

Penn’s knowledge of the contract’s terms and conditions: the contract clearly provides the

address for Bisso’s website, www.bissotowing.com, on the first page; the contract

references the included “Towage Contract - Rates, Terms, and Conditions”; the “Towage

Contract - Rates, Terms, and Conditions” contains express and unequivocal defense,

indemnity, and insurance clauses; the “Towage Contract - Rates, Terms, and Conditions”

states:

                    These “Terms and Conditions” shall apply to all ship assist


          37
               Exhibit A.
          38
         In re Complaint of Moran Philadelphia, 175 F.Supp.3d 508, 512-513, 519-522 (E.D.
Pa. 2016)[Discussing cases which concerned similar contracts].

                                                  9
    Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 10 of 25


              towing, escort towing and general towing or tug services on
              the Mississippi River for which no other express written
              contract signed by Bisso, or any applicable Tariff of a
              terminal or elevator facility in favor of Bisso exists. The
              ordering of any services provided by Bisso or the acceptance
              of any services provided by Bisso or on behalf of Bisso,
              constitutes the acceptance to all the “Terms and Conditions”
              and provisions stated herein and posted on Bisso Towboat’s
              website www.bissotowing.com at the time such services are
              ordered, verbally requested, or performed. Updates to these
              “Terms and Conditions” may be made from time to time by
              posting updates to www.bissotowing.com. [emphasis
              supplied].

The contract clearly includes a reference to Bisso’s website and incorporates the “terms

and conditions” which, in turn, also incorporates the website which has the “terms and

conditions” including the defense and indemnity provisions. Even after Kirby/ Penn

executives Ferrer and Block received the “Tariff/ Towing Contract” and the “Rates,

Terms, and Conditions,” Penn continued to request and accept the services of Bisso, thus,

accepting the explicit terms and conditions of the contract.

       Despite the fact that Kirby/ Penn undisputably received the “Tariff/ Towing

Contract,” and the terms and conditions and reference to the website are plain to see,

Penn attempts to say that it is not bound by the contract’s terms such as the defense and

indemnity provisions. First, Penn argues that the “Tariff/ Towing Contract” is not really

a tariff and, so the argument goes, it had to have been filed with the Federal Maritime

Commission in order for Bisso to be able to enforce the contract unless the other party

explicitly agreed to its terms. This is simply not supported by the case law.




                                             10
    Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 11 of 25


       Penn cites to Bunge Corp. v. M/V MOUNT EDEN in support of its position.39

However, that case does not aid Penn. In Bunge Corp., a dock facility sought to enforce

the liquidated damages clause in its “tariff.” The district court noted that the “tariff,”

which was incorporated by reference in an application for a dock berth, was not a

“mandatory tariff” that has to be filed with the Federal Maritime Commission.

Nonetheless, the “tariff” was enforceable, just as any maritime contract, if the ship or the

ship’s agent consented to its terms.40 Because the ship’s agent undisputably received the

berth application which incorporated the “tariff” by reference, the court held that the ship

was bound by the “tariff’s” terms, even though the agent had not read the tariff and was

not familiar with its terms. However, despite the fact that the “tariff” was valid and

binding, the court ultimately held that the dock facility waived the “tariff’s” liquidated

damages clause by not ordering the vessel to move from its berth.41 Thus, the MOUNT

EDEN case stands for the proposition that a “tariff” need not be filed with the Federal

Maritime Commission to be binding on the party accepting it, even though the “tariff” is

incorporated by reference in another document.

       Here, Bisso does not contend that its “Tariff/ Towage Contract” was the type of

“mandatory tariff” that needed to be filed with either the Federal Maritime Commission

or the Surface Transportation Board. The term “tariff” and “schedule of rates, terms, and



       39
            1983 WL 591 (E.D. La. 08/16/1983).
       40
            Id at p. 1.
       41
            M/V MOUNT EDEN, 1983 WL 591 p. 2.

                                                 11
    Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 12 of 25


conditions” are often used interchangeably in the tug industry.42 What Bisso contends is

that Chuck Ferrer (and Billy Block) undisputably received the “Tariff/ Towage Contract”

(with the incorporated defense and indemnity provisions) by email, Ferrer personally

received the contract and verbally accepted it, the contract plainly states that its terms and

conditions apply in the absence of another express written contract, that the ordering of,

or acceptance of, services by Bisso constitutes acceptance of the terms and conditions of

the contract, and that Kirby/ Penn continued to request and accept the services of Bisso

after they undisputably received the “Tariff/ Towage Contract.” Therefore, pursuant to

MOUNT EDEN and other cases to be discussed below, the terms of the “Tariff/ Towage

Contract” are binding on Kirby/ Penn.

       Contrary to Penn’s position, it is not necessary that Kirby or Penn sign the contract

for its terms to be enforceable. As a general contract principle, “The manifestation of

assent may be made wholly or partly by written or spoken words or other acts for by

failure to act.”43 Here, Kirby/ Penn received the “Tariff/ Towage Contract” both by email

(through Ferrer and Block) and in person (through Ferrer), Ferrer verbally accepted the

terms of the contract after discussing it with Bisso’s Slatten, the contract is customary in

the industry, and Penn continued to request and accept Bisso’s services after receiving the

contract.

       Support for Bisso’s position that Penn is bound by the terms and conditions of the



       42
            Complaint of Moran Philadelphia, 175 F.Supp.3d 508, 522, n. 11 (E.D. Pa. 2016).
       43
            Restatement (Second) of Contracts, §19(1) (1981).

                                                12
    Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 13 of 25


“Tariff/ Towage Contract” is found in Trinidad Corp. v. S.S. Sister Katingo.44 In that

case, Moran Towing & Transportation Company, Inc. had a Rate Schedule which

included a “pilotage clause” that disclaimed liability for acts of one of Moran’s

employees acting as a vessel pilot. The owners of the SISTER KATINGO orally

requested by telephone that Moran provide two tugs to assist the vessel in an undocking

maneuver.45 The terms and conditions of the Rate Schedule were not discussed at the

time. After the vessel collided with another vessel during the maneuver, the vessel’s

owner’s sued Moran who invoked the “pilotage clause” in its Rate Schedule. Even though

there was not a signed, written contract with the exculpatory clause, the district court held

that the “pilotage clause” was incorporated into the oral contract for the tug services.46 In

support of its decision, the district court observed that the vessel owner’s executives had

been given copies of the Rate Schedule in the past, had prior dealings with Moran, and

were familiar with the customs of the tug industry.47

       The United States Court of Appeal for the Second Circuit reached a similar

conclusion in The Margaret A. Moran.48 In that case, a vessel owner requested by a

telephone call that Moran Towing & Transportation provide a tug to tow its vessel.

Unfortunately, during the tow, the vessel hit a pier causing damage to the vessel. In the

       44
            280 F.Supp. 976 (S.D. NY 1967).
       45
            Trinidad Corp., 280 F.Supp. at 977.
       46
            Id at 977.
       47
            Id.
       48
            57 F.2d 143 (2d Cir. 1937).

                                                  13
     Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 14 of 25


times before internet and email, Moran Towing & Transportation had sent a copy of its

schedule of rates with a pilotage clause to the vessel owner on at least three occasions in

the two years prior to the incident subject of the litigation. In holding that the exculpatory

pilotage clause applied, the Second Circuit stated “The record sufficiently sustains the

contention that the terms of this contract were called to the attention of [the vessel

owner]”49 and further noted, inter alia, that after the schedule of rates was disseminated

to the vessel owners, the vessel owners had used Moran’s services over 42 times in a two

year period and there was no evidence that the vessel owners objected to the schedule, or

that a different contract had been entered into, and the schedule was in general use in the

area.50

          Similarly, in Complaint of Moran Philadelphia, Moran Towing & Transportation

had a long standing business relationship with Rhoads Industries, Inc.51 Similar to Bisso,

Moran sent a mass email to its customers and attached a copy of Moran’s “Schedule of

Rates, Terms, and Conditions.”52 Only a small percentage of the customers returned a

signed contract but Moran continued to provide towing services to them.53 In addition to

the emailed Schedule, Moran’s invoices sent after a job contained a reference to Moran’s

rates, terms, and conditions published on its website. In addition to the reference on the

          49
               The Margaret A. Moran, 57 F.2d at 144.
          50
               Id.
          51
               175 F.Supp.3d 508 (E.D. Pa. 2016).
          52
               Id at 513.
          53
               Id at 514.

                                                    14
    Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 15 of 25


invoices, on October 29, 2012, Moran’s vice president sent an email to Rhoads vice

president which included the Schedule as an attachment. About a week later, Rhoads

telephone Moran and asked that Moran provide a tug to shift a crane barge within the

Philadelphia Naval Shipyard.54 During the shift, a section of the crane boom contacted

the overhanging antenna platform of the USS JOHN FITZGERALD KENNEDY. Moran

did not send Rhoads an invoice for the services.

       The district court held that Rhoads had both actual (from inclusion in the email

sent directly to Rhoads) and constructive knowledge of the Schedule (from reference in

the invoices) and that “a signed agreement or specific discussion of the Schedule was not

necessary under the circumstances to bind Rhoads to its terms and conditions”.55 The

court found it particularly important that Moran’s website containing the Schedule was

conspicuously listed into other documents previously sent to Rhoads and that the

Schedule on the website was easy to access.56

       The district court gave short shrift to Rhoads’s arguments that the executive that

ordered the tug services was only responsible for “operations and rates” but was not

responsible for the “legalities” of the Schedule as that was the responsibility of the legal

department.57 Rather, the fact that Rhoads never objected to the Schedule after being




       54
            Moran Philadelphia, 175 F.Supp.3d at 514.
       55
            Id at 523.
       56
            Id at 511-512, 513
       57
            Id at 513.

                                                15
    Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 16 of 25


made aware of its existence was considered by the court to be an assent to its terms and

conditions.58

       Further, it was not dispositive to the application and enforceability of the Schedule

that Rhoads executives never read it. The requisite “meeting of the minds” was

accomplished when Rhoads requested tug services with knowledge of the existence of the

Schedule. The district court cited an apt quote from the Second Circuit in Sun Oil Co. v.

Dalzell Towing Co.:

                 Whether he had actually read the clause and whether it was in
                 his mind when he telephoned the order for tugs for the
                 [steamship] is quite beside the point. The meeting of the
                 minds of a party to a contract is not determined by a
                 subjective test. [The] offer on behalf of the libellant, which
                 the respondent accepted, must be interpreted in the sense in
                 which the party using the words should reasonably apprehend
                 that they would be understood by the other party. [internal
                 citation omitted]. Knowing that the respondent had a schedule
                 of rates and a pilotage clause, the importance of which had
                 been stressed not only in the letter of November 15, 1923, but
                 also printed on its billheads, the libellant should reasonably
                 apprehend that its telephone order for tugs would be
                 understood by respondent as a request that they be furnished
                 upon its customary terms as to rates and pilotage.59

Based on Sun Oil and other cases, including One Beacon Ins. Co. v. Crowley Marine,

discussed below, the district court held that Rhoads was bound by the Schedule as

disseminated and posted on the website, even if its executives never actually read it.60



       58
            Moran Philadelphia, 175 F.Supp.3d at 523.
       59
            Id at 525 citing Sun Oil Co. v. Dalzell Towing Co., 55 F.2d 63, 64-65 (2d Cir. 1932).
       60
            Id at 525.

                                                 16
    Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 17 of 25


       Here, Kirby/ Penn actually received a copy of the “Tariff/ Towage Contract” with

its rates, terms, and conditions. In addition, the hard copy of the contract contained an

explicit reference to Bisso’s website which also contained the terms and conditions,

including the all important defense, indemnity, and insurance clauses. The contract on

the website is easy to access. One need only go to www.bissotowing.com and click on

“tariff” on the right hand side of the top menu bar. The “Tariff/ Towage Contract” in its

entirety immediately pops up. Thus, as set forth by the cases discussed above, given

Kirby/ Penn’s actual and constructive knowledge of the “Tariff/ Towage Contract,” it is

not necessary that Kirby/ Penn actually signed the contract; or that Ferrer or Block were

in the Sales Department as opposed to the Legal Department, or that allegedly no one

from Kirby/ Penn actually read it. To paraphrase the Second Circuit,

                 Knowing that the [Bisso] had a schedule of rates and an
                 [indemnity] clause, the importance of which had been stressed
                 not only in the [email] of [March 29, 2015], but also printed
                 on its [website], [Kirby/ Penn] should reasonably apprehend
                 that its telephone order for tugs would be understood by
                 [Bisso] as a request that they be furnished upon its customary
                 terms as to rates and [terms and conditions].61

In summary, the terms of the “Tariff/ Towage Contract” are binding on Penn.

       Further support for Bisso’s position is found in the U.S. Fifth Circuit case of One

Beacon Ins. Co. v. Crowley Marine Services, Inc.62 In that case, Crowley Marine

requested defense, indemnity, and insurance coverage from Tubal-Cain Marine Services



       61
            Sun Oil, 55 F.2d at 64-65.
       62
            648 F.3d 258 (5th Cir. 2011).

                                               17
    Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 18 of 25


in relation to a personal injury lawsuit by the employee of one of Tubal-Cain’s

subcontractors. The defense, indemnity, and insurance provisions were contained on

Crowley Marine’s website and the website was referenced in repair service orders

(“RSO”) sent to Tubal-Cain prior to a project. The RSOs did not contain prices and were

not signed by either party.63 It was undisputed that Crowley did not provide a hard copy

of the terms and conditions, including the defense and indemnity provisions, and that

Crowley did not discuss the terms and conditions with Tubal-Cain when the pertinent

RSO was issued.64 Further, the web site containing the terms and conditions was not

particularly “user friendly.”

       Nonetheless, the Fifth Circuit held that the terms and conditions posted on the

website, which were incorporated into the RSOs, were binding on Tubal-Cain.65 In doing

so, the Court rejected Tubal-Cain’s arguments that it did not receive a hard copy of the

terms and conditions, the web site was difficult to navigate, or that its executives never

actually read the document on the web site because they did not think it was part of the

contract. The Court reiterated the general rule, that where a contract expressly refers to

and incorporates another instrument in specific terms which show a clear intent to

incorporate that instrument into a contract, both instruments are to be construed




       63
            648 F.3d at 263.
       64
            Id at 264.
       65
            See also Cargill v. Kopalnia Rydultowy Motor, 304 Fed.Appx. 278, 282 (5th Cir. 2008).

                                                18
    Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 19 of 25


together.66 The Court further stated, “We see no reason to deviate from these principles

where, as here, the terms to be incorporated are contained on the party’s website.” 67

       In the instant case, Bisso’s position is stronger than that of Crowley Marine

because the “Tariff/ Towage Contract” was actually provided to Kirby/ Penn. If that were

not enough, the “Tariff/ Towage Contract” explicitly referenced Bisso’s easily navigated

website which also contained the contract and the defense, indemnity, and insurance

provisions. Thus, per the precedent of the Fifth Circuit, the terms and conditions of

Bisso’s contract are binding on Kirby/ Penn.

The “Bisso” Doctrine Does Not Apply

       Penn contends that the rule announced by the U.S. Supreme Court in Bisso v.

Inland Waterways Corp. voids the defense and indemnity provisions in the “Tariff/

Towage Contract.”68 However, that rule is inapplicable to the facts at hand.

       In Bisso, Inland Waterways’s barge was being towed in the Mississippi River by a

towboat owned by Bisso Towboat Co. The barge, which had no motive power, no

steering apparatus, and no crew, was towed by the towboat into a bridge pier.69 The

underlying towage contract contained two clauses which, in effect, relieved the towboat

owner from liability for its own negligence. In holding that the exculpatory clauses




       66
            648 F.3d at 267.
       67
            Id at 268.
       68
            349 U.S. 85 (1955).
       69
            Id at 86.

                                             19
    Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 20 of 25


could not be upheld, the Court likened a towage contract to that of a bailment and noted

that bailment, and similar contracts, did not allow “release-from-negligence” clauses for

two main reasons: (1) to discourage negligence by making the wrongdoers pay damages;

and (2) to protect those in need of goods and services from being overreached by others

who have power to drive a hard bargain.70 The second consideration is generally

considered the most important to the rationale of the Bisso rule. This is supported by the

fact that the Court further noted that “vessels in American ports [should] be able to obtain

towage free of monopolistic compulsions.”71 Importantly, in this case, Bisso does not

have a monopoly on assist tug services.72

       It is generally held that Bisso applies only to towage contracts.73 A contract

whereby the owner of a tug or tow boat agrees to expedite the movement of a barge

lacking motive power is a contract of towage.74 Subsequent courts in deciding whether to

apply Bisso have refused to formulaically apply the prohibition against exculpatory

clauses based on the label attached to the contract at issue. Instead, courts analyze

whether the contract at issue is a true towage contract in which the tug has complete




       70
            Bisso, 349 U.S. at 90-91.
       71
            Id at 91.
       72
            Exhibit A.
       73
        Sanders v. Alexander Richardson Investments, 334 F.3d 712, 717 (8th Cir. 2003);
Morton v. Zidell Explorations, Inc., 695 F.2d 347, 350 (9th Cir. 1982).
       74
            Admiralty in a Nutshell, page 118 (2nd Ed.1983).

                                                 20
    Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 21 of 25


control of the tow.75 Thus, simply because the contract at issue in this case is labeled

“Tariff/ Towing Contract” does not mean that the Bisso rule automatically applies.

       In fact, the contract here between Bisso and Kirby/ Penn is not a towage contract

in the traditional sense. As one court stated, “towage contracts [as contemplated by the

Bisso rule] involve services in which a tug is in sole control because the tow is without

power or crew.”76 Here, Bisso was not tasked with towing an unmanned, dumb barge, as

was the situation in the Bisso case. Rather, Bisso supplied the tractor tug WILLIAM S to

act as an assist tug to help the ATB LUCIA/ CARIBBEAN in undocking and turning

around in the river. The ATB was in command of the maneuver, was under its own

power, had full steering capability, and had a full crew, including a chief mate at the conn

and her master and a federal river pilot in the wheelhouse. The ATB was clearly the

“dominant mind” in the operation.77 The fact that a tractor tug, whose function is to assist

in docking, undocking, and ship maneuvers, as opposed to conventional towing, was

specifically needed for this job, is evidence that the contract was not one of “towage.” As


       75
          See Sander v. Alexander Richardson Investments, 334 F.3d 712 98th Cir. 2003)[The
rule in Bisso is limited to towage agreements and similar contracts such as bailments.]; In re
Wechsler, 121 F.Supp.2d 404, 434 (D. Del. 2000)[The party advancing the application of
exculpatory clause was not exercising the type of “monopolistic power” that the Bisso court
considered offensive.].
       76
          Stevens Institute of Technology v. U.S., 396 F.Supp. 986, 990 (S.D. NY 1975). See
also Hercules, Inc. v. Stevens Shipping Co., 695 F.2d 726, 737-738 (5th Cir. 1983)(en
banc)(Before applying Bisso the court must decide whether the contract is one of towage or
another type of contract.).
       77
          The “dominant mind” doctrine provides that a vessel is liable if that vessel’s crew is
actually in control of the operation. A tug is considered the “dominant mind” when it provides
the motive power. Chevron USA, Inc. v. Progress Marine, Inc., 1980 AMC 1637 (E.D. La.
1980) aff’d 632 F.2d 893 (5th Cir. 1980).

                                                21
    Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 22 of 25


the assist tug, the WILLIAM S was charged with following the orders of the lead vessel,

not controlling the movement.78

       The two most recognized exceptions to the Bisso rule are those contracts for

affreightment and for pilotage. A contract for affreightment, also known as a contract for

transportation, is one where the object of the contract is the movement of cargo or

goods.79 A contract for pilotage is one where an employee of another entity boards a

vessel to direct her movements while the boarded vessel is still fully crewed and under

her own power. Crucial to the distinction between those types of contracts and the ones

for towage is the issue of who has control. For example, Bisso does not apply to

contracts of affreightment, because in those contracts, the vessel(s) carrying the goods

control the entire means of transportation. Thus, the owner/ shipper of the goods can

enforce an exculpatory clause in the contract against the vessel owner.80

       Further, Bisso only precludes application of clauses that seek to exclude the tower

from all liability. However, a clause which limits the types of damages for which the

tower will be liable are not prohibited.81 Here, the indemnity provisions in the “Tariff/

Towage Contract” are not completely exculpatory. The assisted vessel, in this case the

       78
         Diesel Tanker Ira S. Bushey, Inc. v. Tug Bruce A. McAllister, 1994 WL 320328 p.11-
12 (S.D. NY 06/29/1994).
       79
            Sacramento Nav. Co. v. Salz, 273 U.S. 326, 328 (1927).
       80
            Pure Oil Co. v. M/V Caribbean, 235 F.Supp. 299, 305 (W.D. La. 1964).
       81
          Black Stallion Enterprises v. Bay & Ocean Marine, LLC, 862 F.Supp.2d 534, 549 (E.D.
La. 2012)[internal citations omitted]; Foss Maritime v. Cashman Equipment, 2008 WL 4534378
(E.D. La. 10/06/2008)(Africk, J)[Provision limiting liability in a towage contract for
consequential losses did not run afoul of Bisso.].

                                                22
    Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 23 of 25


ABT LUCIA/ CARIBBEAN, is only required to defend and indemnify Bisso in situations

in which the casualty was not caused solely by the willful failure of the assisting tug’s

captain or crew to carry out the directions and orders of the assisted vessel. The clause

does not exculpate Bisso from its sole fault. Thus, the limitation of liability is not per se

voided by the Bisso rule.

       In addition, the Bisso prohibition against contracts which exculpate a tower from

liability for their own negligence does not apply to invalidate a contract for insurance

coverage.82 Compulsory insurance clauses are simply not considered “exculpatory” as

that term is used in Bisso.83 The “Tariff/ Towage Contract” contains the following

insurance clause:

                 Owners and vessel warrant that they possess sufficient and
                 adequate insurance on the vessels being assisted ... to respond
                 for any losses arising out of or connected in any way with the
                 tug services provided hereunder, with all rights of subrogation
                 for losses under said insurances waived as to Bisso and with
                 Bisso entitled to all benefits under said as an additional
                 assured or co-assured, as applicable. ...

The insurance provisions in the contract do not have to be mutual in order to avoid the

Bisso rule.84 Thus, Bisso is entitled to receive the benefit of coverage and protection from

Kirby/ Penn’s insurers.




       82
          In re Gulf & Midlands Barge Lines, Inc., 509 F.2d 713, 723 (5th Cir. 1975); Seley
Barges, Inc. v. tug El Leon Grande, 396 F.Supp. 1020, 1025 (E.D. La. 1974).
       83
            Twenty Grand Offshore, Inc. v. West India Carriers, Inc., 492 F.2d 679 (5th Cir. 1973).
       84
            BASF Wyandotte Corp. v. Tug Leander, Jr., 599 F.2d 96, 97 (5th Cir. 1979).

                                                  23
    Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 24 of 25


The Actions of Bisso’s Mate

       As explained in the Background section above, the WILLIAM S was under the

control of its first mate, Tony Cutrer, at the time of the allision. Several times throughout

its memorandum in support, Penn states that the “defense/ indemnity provisions in Bisso

seeks to enforce are voided by its failure to follow the instructions of Penn’s vessel during

the maneuver.”85 However, Penn fails to provide any meaningful analysis to this claim.

The portion of the indemnity provision to which Penn seems to be concerned with states:

                 Owners and the assisted vessel ... shall defend, indemnify and
                 hold harmless Bisso and the assisting tugs, ... from and
                 against any and all claims ... liabilities and damages of any
                 nature whatsoever ... and from any cause whatsoever,
                 including the negligence of the assisting tug ... except to the
                 extent such losses or damages are caused solely by the willful
                 failure of the assisting tug’s captain or crew members to carry
                 out the directions and orders of the assisted vessel ...

However, it has yet to be determined (1) whether the actions of Cutrer in delaying one

minute to go to full power because the WILLIAM S had ridden up on a wave and he was

afraid of making contact with the CARIBBEAN was a “willful failure ... to carry out the

directions and orders of the assisted vessel” and (2) whether such “willful failure” was the

sole cause of the allision. Thus, Penn is not entitled to summary judgment on this point.

                                           Conclusion

       First, Penn received, accepted, and assented to the “Tariff/ Towage Contract” with

its incorporated “Rates, Terms and Conditions,” including the defense, indemnity, and




       85
            R.Doc. 63, R.Doc. 63-1, page 1, 10.

                                                  24
    Case 2:17-cv-04942-BWA-MBN Document 72 Filed 11/01/18 Page 25 of 25


insurance clauses. Second, the “Tariff/ Towage Contract” is not subject to the Bisso rule

because, inter alia, the contract is not a traditional towing contract. Third, it has not been

determined that the allison was solely caused by the “willful failure” of the WILLIAM

S’s mate to carry out an order.

       WHEREFORE, Defendant/ Cross Claimant Bisso Towboat Co., Inc. respectfully

requests that this Honorable Court deny the motion for partial summary judgment.


                                    Respectfully submitted,

                                    /s/ Cindy Galpin Martin
                                    ____________________________________
                                    RUFUS C. HARRIS, III (#6638)
                                    ALFRED J. RUFTY, III (#19990)
                                    CINDY GALPIN MARTIN (#25159)
                                    HARRIS & RUFTY, L.L.C.
                                    650 Poydras Street, Suite 2710
                                    New Orleans, Louisiana 70130
                                    Telephone: (504) 525-7500
                                    Facsimile: (504) 525-7222
                                    Attorneys for Bisso Towboat Co., Inc.


                              CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above and forgoing pleading was served on
counsel of record by electronic means including the CM/ ECF system this 31 st day of
October, 2018.

                                    /s/ Cindy G. Martin
                                    ___________________________________________




                                              25
